Citation Nr: 0936943	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970 and from August 1972 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen a claim for 
service connection for bronchial asthma in a December 1993 
rating decision; that decision is final.

2.  New and material evidence has been received to reopen a 
claim for service connection for bronchial asthma.

3.  Bronchial asthma was incurred during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 1993 rating decision that declined to reopen a claim 
for service connection for bronchial asthma; thus the claim 
is reopened.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.1100, 
20.1103 (2009).

2.  Bronchial asthma was incurred during active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks service connection for a bronchial asthma.  
Prior to the decision on appeal, the RO denied the Veteran's 
claim for service connection for bronchial asthma in a 
December 1977 rating decision.  The Veteran appealed and the 
Board affirmed the denial in June 1979.  In December 1993, 
the RO refused to reopen the claim for service connection as 
new and material evidence had not been submitted.  The 
Veteran was informed of his appellate rights, but he did not 
appeal.  The next correspondence relating to the bronchial 
asthma was received in March 2006, therefore, the December 
1993 RO decision is final.  See 38 U.S.C.A. § 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for bronchial asthma was denied by the RO 
in December 1977 because the condition was not shown to have 
been incurred in or aggravated by active service.  On appeal, 
in 1979 the Board denied service connection for bronchial 
asthma because the evidence did not show a current 
disability.  In 1993, the RO refused to reopen the claim for 
service connection for bronchial asthma because new and 
material evidence did not show a current disability.  The 
Thus, to reopen the claim, evidence added to the record since 
the 1993 RO decision must show a current diagnosis of 
bronchial asthma.

Since the 1993 RO decision, the Veteran has submitted VA 
outpatient treatment records, private treatment records and 
statements.  The medical records show that the Veteran has a 
current diagnosis of bronchial asthma.  Accordingly, the 
Board finds that the evidence is new and material and that 
the claim is reopened.  To that extent, the appeal is 
granted.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R.            
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

In this case, the Veteran served two periods of active 
service.  The entrance examination for his first period of 
service, dated April 1966, does not indicate asthma as a pre-
existing illness.  The separation examination from the first 
period of service, dated September 1970, also fails to 
indicate that the Veteran suffered asthma.  STRs from the 
first period of service do not indicate any treatment for 
asthma or respiratory illness.  

For the second period of service, the August 1972 entrance 
examination fails to note any pre-existing disability such as 
asthma.  Service treatment records (STRs) show that the 
Veteran was treated for bronchial asthma in January 1973, and 
that he told medical personnel that he suffered an asthma 
attack when he was 12 years old.  The Veteran was given a 
medical discharge as a result of his bronchial asthma.

First, for the presumption of soundness, though the Veteran 
told service medical staff that he had an asthma attack when 
he was 12 years old, there is no clear and unmistakable 
evidence that he was diagnosed or treated for asthma prior to 
any period of active service.  As noted above, lay statements 
by a veteran concerning a preexisting condition are not 
sufficient to rebut the presumption of soundness.  See e.g., 
Gahman, 13 Vet. App. at 150; Paulson, 7 Vet. App. at 470; 
Crowe, 7 Vet. App. 238; see also Leshore, 8 Vet. App. 406.  
Accordingly, the Board finds that the Veteran's asthma was 
not clearly a pre-existing condition, and that he is entitled 
to the presumption of soundness.  

Further, even if the Board assumes the condition existed 
before service, there is nothing that would rebut the 
presumption that this condition was not aggravated by 
service. 

Medical records subsequent to service indicate a history of 
asthma, and VA outpatient treatment records show that he was 
again treated for asthma in December 1999.  Medical records 
show that the Veteran has been consistently treated for his 
asthma since December 1999.

The evidence shows that the onset of the Veteran's bronchial 
asthma occurred during active service, resulting in his 
discharge from service, and that he has a current diagnosis 
of bronchial asthma.  Therefore, affording the Veteran the 
benefit of all doubt, service connection for bronchial asthma 
is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bronchial asthma.

Service connection for bronchial asthma is warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


